     Case 2:20-cv-01005-APG-EJY Document 4 Filed 07/17/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    BRANDIN LEE JOHNSON,                                       Case No. 2:20-cv-01005-APG-EJY
 4                   Plaintiff,
 5           v.                                                                ORDER
 6    QUANISHA HOLLOWAY; ANDREA
      ORWOLL; and ELLIOTT ANDERSON,
 7
                     Defendants.
 8

 9   I.     DISCUSSION

10          On June 1, 2020, Plaintiff, an inmate in the custody of the Clark County Detention Center

11   (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff

12   neither paid the full $400 filing fee nor filed an application to proceed in forma pauperis.

13          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

14   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

15   without prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must

16   submit all three of the following documents to the Court:

17          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

18          approved form (pages 1 through 3 with the inmate’s two signatures on page 3),

19          (2) a Financial Certificate properly signed by the inmate and a prison or jail official (page

20          4 of this Court’s approved form), and

21          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous six-

22          month period.

23          The Court grants Plaintiff a one-time extension to file a fully complete application to proceed

24   in forma pauperis containing all three of the required documents, or in the alternative, pay the full

25   $400 filing fee for this action on or before August 17, 2020. Absent unusual circumstances, the

26   Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete

27   application to proceed in forma pauperis with all three required documents or pay the full $400 filing

28
     Case 2:20-cv-01005-APG-EJY Document 4 Filed 07/17/20 Page 2 of 3



 1   fee on or before August 17, 2020, the Court may recommend dismissal of this case without prejudice

 2   which allows Plaintiff to file a new case with the Court when Plaintiff is either able to acquire all

 3   three of the documents needed to file a fully complete application to proceed in forma pauperis or

 4   pay the full $400 filing fee.

 5           A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 6   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 7   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

 8   application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before

 9   August 17, 2020 to proceed with this case.

10          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

11   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

12   forma pauperis with all three documents or pays the full $400 filing fee.

13   II.    CONCLUSION

14          For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send

15   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well as the

16   document entitled information and instructions for filing an in forma pauperis application.

17          IT IS FURTHER ORDERED that on or before August 17, 2020, Plaintiff shall either pay

18   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

19   administrative fee) or file with the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

21          approved form (pages 1 through 3 of the form with the inmate’s two signatures on page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous six-

25          month period.

26          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

27   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

28
                                                     -2-
     Case 2:20-cv-01005-APG-EJY Document 4 Filed 07/17/20 Page 3 of 3



 1   on or before August 17, 2020, the Court will recommend dismissal of this action without prejudice

 2   for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three

 3   documents needed to file a complete application to proceed in forma pauperis or is able to pay the

 4   filing fee.

 5           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the Complaint (ECF

 6   No.1-1) but will not file it at this time.

 7           Dated this 17th day of July, 2020

 8

 9
                                                   ELAYNA J. YOUCHAH
10                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      -3-
